Title: From Thomas Jefferson to James Cheetham, 23 April 1802
From: Jefferson, Thomas
To: Cheetham, James


            Sir	
              Washington Apr. 23. 1802.
            I shall be glad hereafter to recieve your daily paper by post, as usual, and instead of sending on the Republican Watch-tower, you will retain it, and at the end of the year send it to me in a volume bound in Blue boards.—it is proper I should know what our opponents say & do; yet really make a matter of conscience of not contributing to the support of their papers. I presume Coleman sends you his paper, as I understand the printers generally do to one another. I shall be very glad to pay you for it, & thus make my contribution go to the support of yours instead of his press. if therefore, after using it for your own purposes you will put it under cover with your american citizen to me, it shall be paid for always with yours.—I shall not frank this to avoid post office curiosity, but pray you to add the postage to your bill, which I have desired mr John Barnes of Georgetown, who is my agent in money matters, to have paid by his correspondent in New York. I believe it is mr Ludlow, but am not certain. but whoever it is, he will be desired to call on you. Accept my salutations and best wishes.	
            Th: Jefferson
          